


 
 
 
 
 
 
 
 
 
 
THIS INSTRUMENT PREPARED BY
AND WHEN RECORDED, RETURN
TO:
 
Johnston, Allison & Hord, PA
Attn: Wanda C. Townsend
1065 East Morehead Street
Charlotte, NC 28204
 
 

TO BE RECORDED IN THE
REAL PROPERTY RECORDS OF
MIAMI-DADE COUNTY, FLORIDA


 
ASSIGNMENT OF RENTS AND REVENUES
 
THIS ASSIGNMENT OF RENTS AND REVENUES (this "Assignment") executed as of June
12, 2014, by TOTB North, LLC, a Florida limited liability company, having its
address and principal place of business at 2221 Olympic Boulevard, Walnut Creek,
California 94595, as assignor ("Borrower") to BANK OF THE OZARKS having an
address at 8201 Preston Road, Suite 700, Dallas, Texas  75225, as assignee, and
its successor and assigns ("Lender").
 
RECITALS
 
A.  
Borrower has executed the Note and is indebted to Lender in the original
principal amount of $21,304,000.00.

 
B.  
The Note is secured by the Loan Documents.

 
C.  
Borrower desires to assign the Rents and Revenues and Revenues to Lender. as
collateral security for Note.

 
ARTICLE I

 
DEFINITIONS
 
Section 1.1 Definitions.  As used in this Assignment, the following terms have
the following meanings:
 
Assignment Property:  As defined in Section 2.1 hereof.
 
Construction Contracts:  Collectively, the right title and interest of Borrower
in any and all contracts, subcontracts and agreements, written or oral, between
Borrower and any other party, and between parties other than Borrower in any way
relating to any restoration, renovation, expansion, repair or construction of
all or any portion of the Improvements or the supplying of material (especially
fabricated or otherwise), labor, supplies or other services therefor.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 1
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
Contracts:  All of the right, title, and interest of Borrower, including
equitable rights, in, to, and under any and all: (i) contracts for the purchase
and/or sale of all or any portion of the Mortgaged Property, whether such
contracts are now or at any time hereafter existing, including but without
limitation, any and all earnest money or other deposits escrowed or to be
escrowed or letters of credit provided or to be provided by the purchasers under
the contracts, including all amendments and supplements to and renewals and
extensions of the contracts at any time made, and together with all payments,
earnings, income, and profits arising from the sale of all or any portion of the
Mortgaged Property or from the contracts and all other sums due or to become due
under and pursuant thereto and together with any and all earnest money,
security, letters of credit or other deposits under any of the contracts; (ii)
contracts, licenses, permits, and rights relating to living unit equivalents or
other entitlements with respect to water, wastewater, and other utility services
whether executed, granted, or issued by a Person, which are directly or
indirectly related to, or connected with, the development, ownership,
maintenance or operation of the Mortgaged Property, whether such contracts,
licenses, and permits are now or at any time thereafter existing, including
without limitation, any and all rights of living unit equivalents or other
entitlements with respect to water, wastewater, and other utility services,
certificates, licenses, zoning variances, permits, and no-action letters from
each Governmental Authority required: (a) to evidence compliance by Borrower and
all improvements constructed or to be constructed on the Mortgaged Property with
all Legal Requirements applicable to the Mortgaged Property; (b) for the
construction and/or development of any improvements on the Mortgaged Property or
rehabilitation thereof, if applicable (c) to develop and/or operate the
Mortgaged Property as a commercial and/or residential project, as the case may
be; (iii) financing arrangements relating to the financing of or the purchase of
all or any portion of the Mortgaged Property by future purchasers; (iv) Economic
Incentives or similar agreements or understandings; (v) agreements relating in
any way to the construction, development or rehabilitation of the Land or
Improvements or provision of materials therefor including, without limitation,
all Construction Contracts; (vi) contracts with architects or engineers or
others for the preparation or provision of any Plans, including all amendments
and supplements to and renewals and extensions of such contracts at any time
made; and (vii) all other contracts which in any way relate to the use,
enjoyment, occupancy, operation, maintenance, repair, management or ownership of
the Mortgaged Property (save and except any and all Leases).
 
Debtor Relief Claims:  All claims and rights to the payment of damages and any
other claims (including, without limitation, any administrative claims) arising
from any rejection, assumption or use by a Lessee of any Lease pursuant to the
Debtor Relief Laws.
 
Debtor Relief Laws:  Title 11 of the United States Code, as now or hereafter in
effect, or any other applicable law, domestic or foreign, as now or hereafter in
effect, relating to bankruptcy, insolvency, liquidation, receivership,
reorganization, arrangement or composition, extension or adjustment of debts or
similar laws affecting the rights of creditors.
 
Environmental Indemnity Agreement:  That certain Environmental Indemnity
Agreement of even date herewith executed by Borrower for the benefit of Lender.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 2
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
Event of Default:  Any happening or occurrence defined as an Event of Default in
the Loan Documents, beyond any applicable notice, cure and/or grace periods
expressly provided for in the Loan Documents.
 
Fixtures:  All materials, supplies, equipment, systems, apparatus, and other
items now owned or hereafter acquired by Borrower and now or hereafter attached
to, installed in, or used in connection with (temporarily or permanently) any of
the Improvements or the Land, which are now owned or hereafter acquired by
Borrower and are now or hereafter attached to the Land or the Improvements, and
including but not limited to any and all partitions, dynamos, window screens and
shades, draperies, rugs and other floor coverings, awnings, motors, engines,
boilers, furnaces, pipes, cleaning, call and sprinkler systems, fire
extinguishing apparatus and equipment, water tanks, swimming pools, heating,
ventilating, refrigeration, plumbing, laundry, lighting, generating, cleaning,
waste disposal, transportation (of people or things, including but not limited
to, stairways, elevators, escalators, and conveyors), incinerating, air
conditioning and air cooling equipment and systems, gas and electric machinery,
appurtenances and equipment, disposals, dishwashers, refrigerators and ranges,
recreational equipment and facilities of all kinds, and lighting, traffic
control, waste disposal, raw and potable water, gas, electrical, storm and
sanitary sewer, telephone and cable television facilities, and all other
utilities whether or not situated in easements, together with all accessions,
appurtenances, replacements, betterments, and substitutions for any of the
foregoing and the proceeds thereof.
 
Governmental Authority:  Any and all applicable courts, boards, agencies,
commissions, offices or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) or for any quasi-governmental units (development districts or
authorities).
 
Guarantor (individually and/or collectively, as the context may require):  Those
Persons, if any, designated as Guarantor in the Guaranty.
 
Guaranty (individually and/or collectively, as the context may require):  That
instrument or those instruments of guaranty, if any, now or hereafter in effect,
from Guarantor to Lender guaranteeing the repayment of all or any part of the
Indebtedness or the satisfaction of, or continued compliance with, all or any
portion of the Obligations, or both.
 
Improvements:  Any and all improvements of any kind or nature all as more
particularly described in the Plans, and any and all additions, alterations,
betterments or appurtenances thereto, now or at any time hereafter situated,
placed or constructed upon the Land or any part thereof, including, without
limitation, that certain one hundred sixty (160) unit apartment building.
 
Indebtedness:  (i) The principal, interest and other sums evidenced by the Note
or the Loan Documents; (ii) any other amounts, payments or premiums payable
under the Loan Documents; (iii) such additional or future sums (whether or not
obligatory), with interest thereon, as may hereafter be borrowed or advanced
from Lender, its successors or assigns, by the then record owner of the
Mortgaged Property, when evidenced by a promissory note which, by its terms, is
secured hereby (it being contemplated by Borrower and Lender that such future
indebtedness may be incurred); (iv) any and all other indebtedness, obligations,
and liabilities of any kind or character of Borrower to Lender, now or hereafter
existing, absolute or contingent, due or not due, arising by operation of law or
otherwise, direct or indirect, primary or secondary, joint, several, joint and
several, fixed or contingent, secured or unsecured by additional or different
security or securities, including indebtedness, obligations, and liabilities to
Lender of Borrower as a member of any partnership, joint venture, trust or other
type of business association or other legal entity, and whether incurred by
Borrower as principal, surety, endorser, guarantor, accommodation party or
otherwise; and (v) any and all renewals, modifications, amendments,
restatements, rearrangements, consolidations, substitutions, replacements,
enlargements, and extensions thereof, it being contemplated by Borrower and
Lender that Borrower may hereafter become indebted to Lender in further sum or
sums.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 3
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
Land:  That certain real property or interest therein described in Exhibit A
attached hereto and incorporated herein by reference, together with all rights,
titles, interests, and privileges of Borrower in and to (i) all streets, ways,
roads, alleys, easements, rights-of-way, licenses, rights of ingress and egress,
vehicle parking rights and public places, existing or proposed, abutting,
adjacent, used in connection with or pertaining to such real property or the
improvements thereon; (ii) any strips or gores of real property between such
real property and abutting or adjacent properties; (iii) all water, water rights
and water courses which are appurtenant to, located on, under or above or used
in connection with the Mortgaged Property, or any part thereof, whether
adjudicated or unadjudicated, conditional or absolute, tributary or
non-tributary, surface or underground, designated or undesignated; (iv) timber
and crops pertaining to such real property; and (v) all appurtenances and all
reversions and remainders in or to such real property.
 
Lease Guaranties:  Collectively, all claims and rights under any and all lease
guaranties, and any other credit given to Borrower or any predecessor or
successor of Borrower by any guarantor in connection with any of the Leases.
 
Leases:  The right, title and interest of Borrower in any and all leases, master
leases, subleases, licenses, concessions, or other agreements (whether written
or oral, now or hereafter in effect) which grant to third parties a possessory
interest in and to, or the right to use or occupy, all or any part of the
Mortgaged Property, together with all security and other deposits or payments
made in connection therewith, whether entered into before or after the filing by
or against Borrower of any petition for relief under the United States
Bankruptcy Code, 11 U.S.C. §101, et seq., as amended.
 
Lender's Agent:  means Borrower, solely for the purpose of and expressly limited
to lawfully collecting Rents and Revenues and applying Rents and Revenues as set
forth in this Assignment, which agency shall never be deemed to be that of
trustee and beneficiary for any purpose, and which agency relationship cannot be
terminated by Borrower so long as the Loan Documents are in effect.
 
Lessee:  Individually or collectively, a lessee or tenant under any of the
Leases.
 
License:  A limited non-assignable license, subject to automatic termination
under this Agreement, and all other terms and provisions hereof, to exercise and
enjoy all incidences of the status of a lessor with respect to the Rents and
Revenues, including the right to collect, demand, sue for, attach, levy,
recover, and receive the Rents and Revenues as Lender's Agent and to give proper
receipts, releases, and acquittances therefor.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 4
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
Lien Instrument:  That certain Mortgage, Security Agreement and Fixture Filing
dated of even date herewith and executed by Borrower for the benefit of Lender
relating to the Mortgaged Property, as such document may hereafter be amended,
modified, supplemented, restated, extended or renewed from time to time.
 
Loan Agreement:  That certain Construction Loan Agreement of even date herewith
executed by Borrower for the benefit of Lender.
 
Loan Documents:  The Loan Agreement, the Note, the Lien Instrument, the
Environmental Indemnity Agreement, this Assignment, the Guaranty and any and all
other agreements, documents and instruments now or hereafter executed by
Borrower, Guarantor or any other Person in connection with the loan evidenced by
the Note or in connection with the payment of the Indebtedness or the
performance and discharge of the Obligations, together with any and all
renewals, modifications, amendments, restatements, consolidations,
substitutions, replacements, extensions and supplements hereof and thereof.
 
Minerals:  All right, title and interest of Borrower, if any, in and to all
substances in, on, under or above the Land which are now, or may become in the
future, intrinsically valuable and which now or may be in the future enjoyed
through extraction or removal from the Land, including, without limitation, oil,
gas, all other hydrocarbons, coal, lignite, carbon dioxide, all other
non-hydrocarbon gases, uranium, all other radioactive substances, gold, silver,
copper, iron and all other metallic substances or ores.
 
Mortgaged Property:  The Land, Minerals, Fixtures, Improvements, Personalty,
Economic Incentives, Contracts, Leases, Rents, Reserves, Plans and Construction
Contracts, and any interest of Borrower now owned or hereafter acquired in and
to the foregoing, together with any and all other security and collateral of any
nature whatsoever, now or hereafter given for the repayment of the Indebtedness
or the performance and discharge of the Obligations, together with any and all
proceeds of any of the foregoing.  As used in this Assignment, the term
"Mortgaged Property" shall be expressly defined as meaning all or, where the
context permits or requires, any part of the above and all or, where the context
permits or requires, any interest therein.
 
Note:  That certain Promissory Note of even date herewith executed by Borrower
payable to the order of Lender in the principal amount of TWENTY-ONE MILLION
THREE HUNDRED FOUR THOUSAND AND NO/100 DOLLARS ($21,304,000.00) (together with
any and all renewals, modifications, reinstatements, enlargements, or extensions
thereof) evidencing the Loan.
 
Notice of Enforcement:  A notice  from Lender to any Lessee under a Lease
stating that the License has been terminated and instructing each such Lessee
under a Lease to pay all current and future Rents and Revenues under the Leases
directly to Lender, and attorn in respect of all other obligations thereunder
directly to Lender.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 5
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
Obligations:  Any and all of the covenants, conditions, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by Borrower, Guarantor or any Person or party to the Loan
Documents to Lender or others as set forth in the Loan Documents.
 
Operating Expenses:  All costs and expenses related to the ownership, operation,
management, repair and leasing of the Land and Improvements, including ground
lease payments, costs and expenses associated with the operation of any garage
associated with and constituting a portion of the Land and Improvements,
insurance charges and premiums for coverages related to the Mortgaged Property,
ad valorem taxes and other impositions, the costs of prevention of waste,
ordinary repairs, maintenance, environmental audits, property management,
security, normal fees paid to accountants, reasonable marketing and promotional
expenses, reasonable legal expenses, the cost and expense of all obligations
under the Leases and all costs related to compliance with applicable
requirements of any Governmental Authority.
 
Permitted Exceptions:  The liens, easements, restrictions, security interests,
and other matters (if any) expressly listed as special exceptions (i.e., not
pre-printed or standard exceptions) to coverage in the title insurance policy
insuring the lien of the Lien Instrument and the liens and security interests
created by the Loan Documents.
 
Person:  Any corporation, limited liability company, limited liability
partnership, general partnership, limited partnership, firm, association, joint
venture, trust or any other association or legal entity, including any public or
governmental body, quasi-governmental body, agency or instrumentality, as well
as any natural person.
 
Personalty:  All of the right, title, and interest of Borrower in and to; (i)
furniture, furnishings, equipment, machinery, tangible personal property, and
goods located within, used in the operation of or derived from the Improvements,
(ii) crops, farm products, timber and timber to be cut, and extracted Minerals;
(iii) general intangibles (including payment intangibles), money, insurance
proceeds, accounts, contract and subcontract rights, trademarks, trade names,
copyrights, monetary obligations, chattel paper (including electronic chattel
paper), instruments, investment property, documents, letter of credit rights,
inventory and commercial tort claims; (iv) all cash funds, fees (whether
refundable, returnable, or reimbursable) deposit accounts or other funds or
evidences of cash, credit or indebtedness deposited by or on behalf of Borrower
with any governmental agencies, boards, corporations, providers of utility
services, public or private, including specifically, but without limitation, all
refundable, returnable, or reimbursable tap fees, utility deposits, commitment
fees and development costs, any awards, remunerations, reimbursements,
settlements, or compensation heretofore made or hereafter to be made by any
Governmental Authority pertaining to the Land, Improvements, Fixtures, Contracts
or Personalty, including but not limited to those for any vacation of, or change
of grade in, any streets affecting the Land or the Improvements and those for
municipal utility district or other utility costs incurred or deposits made in
connection with the Land; (v) the Construction Contracts, Plans and all building
and construction materials and equipment; and (vi) all other personal property
of any kind or character as defined in and subject to the provisions of the Code
(Article 9 - Secured Transactions); any and all of which are now owned or
hereafter acquired by Borrower, and which are now or hereafter situated in, on,
or about the Land or the Improvements, or used in or necessary to the complete
and proper planning, design, development, construction, financing, use,
occupancy, or operation thereof, or acquired (whether delivered to the Land or
stored elsewhere) for use in or on the Land or the Improvements, together with
all accessions, replacements, and substitutions thereto or therefor and the
proceeds thereof.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 6
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
Plans:  Any and all plans, specifications, shop drawings and other technical
descriptions as may be prepared for the construction or rehabilitation of the
Improvements or, as applicable, the development of the Land and all supplements
thereto and amendments and modifications thereof.
 
Rent Demand:  Written notice from Lender to Borrower instructing Borrower to
deliver to Lender all accruing Rents and Revenues and all Rents and Revenues
that have accrued but are unpaid.
 
Rents and Revenues:  Any and all rents, revenues, royalties, income, issues,
proceeds, bonus monies, profits, security and other types of deposits (after
Borrower acquires title thereto) and other benefits paid or payable by parties,
to the Leases and/or Contracts (other than Borrower) for using, leasing,
licensing, possessing, operating from, residing in, selling or otherwise
enjoying all or any portion of the Mortgaged Property.
 
Reserves:  All sums on deposit or due under any of the Loan Documents now or
hereafter executed by Borrower for the benefit of Lender including (i) the
accounts into which the Reserves have been deposited (including, without
limitation, the Impositions Reserve, Replacement Reserve, Cash Flow Reserve and
the Borrower's Deposit); (ii) all insurance on said accounts; (iii) all
accounts, contract rights and general intangibles or other rights and interests
pertaining thereto; (iv) all sums now or hereafter therein or represented
thereby; (v) all replacements, substitutions or proceeds thereof; (vi) all
instruments and documents now or hereafter evidencing the Reserves or such
accounts; (vii) all powers, options, rights, privileges and immunities
pertaining to the Reserves (including the right to make withdrawals therefrom);
and (viii) all proceeds of the foregoing.
 
Section 1.2 Additional Definitions.  As used herein, the following terms shall
have the following meanings:  (i) "hereof," "hereby," "hereto," "hereunder,"
"herewith," and similar terms mean of, by, to, under and with respect to, this
Assignment or to the other documents or matters being referenced; (ii)
"heretofore" means before, "hereafter" means after, and "herewith" means
concurrently with the date of this Assignment; (iii) all pronouns, whether in
masculine, feminine or neuter form, shall be deemed to refer to the object of
such pronoun whether same is masculine, feminine or neuter in gender, as the
context may suggest or require; (iv) "including" means including, without
limitation; (v) all terms used herein, whether or not defined in Section 1.1
hereof, and whether used in singular or plural form, shall be deemed to refer to
the object of such term whether such is singular or plural in nature, as the
context may suggest or require; and (vi) all capitalized terms not defined in
Section 1.1 hereof shall have the meanings ascribed to such terms in the Loan
Agreement.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 7
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
ARTICLE II

 
ASSIGNMENT
 
Section 2.1 Assignment Property Assigned.  Borrower and Lender intend, and
Borrower hereinafter absolutely and unconditionally assigns to Lender as
collateral security the following property, rights, interests and estates,
whether now owned, or hereafter acquired (the "Assignment Property"):
 
(a) Rents and Revenues.  Any and all Rents and Revenues;
 
(b) Debtor Relief Claims.  Any and all Debtor Relief Claims;
 
(c) Lease Guaranties.  Any and all Lease Guaranties;
 
(d) Proceeds.  All proceeds from any sale or other disposition of the Leases,
the Rents and Revenues, the Lease Guaranties and the Debtor Relief Claims;
 
(e) Other Rights of Lessor.  All rights, powers, privileges, options and other
benefits of Borrower under the Leases and under the Lease Guaranties, including
the immediate and continuing right to make claim for, receive, collect and apply
all Rents and Revenues payable or receivable under the Leases and all sums
payable under the Lease Guaranties or pursuant thereto (and to apply the same to
the payment of the Indebtedness or the other Obligations).
 
(f) Power of Attorney.  To the extent permitted by law, upon the occurrence and
during the continuance of an Event of Default, an irrevocable power of attorney,
herein granted by Borrower, coupled with an interest, to take any and all of the
actions set forth in Section 6.1 of this Assignment and any or all other actions
designated by Lender for the proper management and preservation of the Land and
Improvements.
 
(g) Other Rights and Agreements.  Any and all other rights of Borrower in and to
the items set forth in this Section, and all amendments, modifications,
replacements, renewals, extensions, supplements, restatements and substitutions
thereof.
 
ARTICLE III

 
CONSIDERATION
 
Section 3.1 Consideration.  This Assignment is made in consideration of the Loan
and for other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged and confessed.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 8
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
ARTICLE IV

 
GRANT AND ASSIGNMENT
 
Section 4.1 Present Assignment.  Borrower hereby GRANTS, BARGAINS, SELLS, and
CONVEYS the Assignment Property unto Lender, in order to provide a source of
future payment of and as collateral security for the Indebtedness and the
Obligations, subject only to the Permitted Exceptions applicable thereto and the
License, it being the intention of Borrower and Lender that this conveyance be
absolute, presently and immediately effective, subject to Florida Statute
§697.07; TO HAVE AND TO HOLD the Assignment Property unto Lender, forever and
Borrower does hereby bind itself, its successors, and assigns to warrant and
forever defend the title to the Assignment Property unto Lender against every
Person whomsoever lawfully claiming or to claim the same or any part thereof.
 
Section 4.2 Limited License.  Lender hereby grants to Borrower the
License.  Borrower hereby agrees to receive all Rents and Revenues and hold the
same on behalf of Lender as Lender's Agent to be applied, and to apply the Rents
and Revenues so collected, first to the payment of the Indebtedness, next to the
performance and discharge of the Obligations and next to the payment of
Operating Expenses.  Thereafter, Borrower may use the balance of the Rents and
Revenues collected in any manner consistent with the Loan Documents.  Neither
this Assignment nor the receipt of Rents and Revenues by Lender (except to the
extent, if any, that the Rents and Revenues are actually applied to the
Indebtedness by Lender upon and after such receipt) shall effect a pro tanto
payment of the Indebtedness, and such Rents and Revenues shall be applied as
provided in this Section.  Furthermore, and notwithstanding the provisions of
this Section, no credit shall be given by Lender for any Rents and Revenues
until the money constituting Rents and Revenues collected is actually received
by Lender at the address in the opening paragraph of this Assignment, or at such
other place as Lender shall designate in writing, and no such credit shall be
given for any Rents and Revenues collected or released after termination of the
License, after foreclosure or other transfer of the Mortgaged Property (or part
thereof from which Rents and Revenues are derived pursuant to this Assignment)
to Lender or any other third party.
 
Section 4.3 Notice of Enforcement.  Upon receipt from Lender of a Notice of
Enforcement, each Lessee under the Leases is hereby authorized and directed to
pay directly to Lender all Rents and Revenues thereafter accruing and the
receipt of Rents and Revenues by Lender shall be a release of such Lessee to the
extent of all amounts so paid.  The receipt by a Lessee under the Leases of a
Notice of Enforcement shall be sufficient authorization for such Lessee to make
all future payments of Rents and Revenues directly to Lender and each such
Lessee shall be entitled to rely on the Notice of Enforcement and shall have no
liability to Borrower for any Rents and Revenues paid to Lender after receipt of
the Notice of Enforcement.  Rents and Revenues so received by Lender under this
Assignment for any period prior to foreclosure under the Lien Instrument or
acceptance of a deed in lieu of such foreclosure shall be applied by Lender to
the payment of the following (in such order and priority as Lender shall
determine):  (i) all Operating Expenses; (ii) all expenses incident to taking
and retaining possession of the Mortgaged Property and/or collecting Rent as it
becomes due and payable; and (iii) the Indebtedness.  In no event will the
provisions of this Section 4.3 reduce the Indebtedness except to the extent, if
any, that Rents and Revenues are actually received by Lender and applied upon or
after said receipt to such Indebtedness in accordance with the preceding
sentence.  Without impairing its rights hereunder, Lender may, at its option, at
any time and from time to time, release to Borrower, Rents and Revenues so
received by Lender or any part thereof.  As between Borrower and Lender, and any
Person claiming through or under Borrower, other than any Lessee under the
Leases who has not received a Notice of Enforcement, this Assignment is intended
to be absolute, unconditional and presently and immediately effective (and not
an assignment for additional security), and the Notice of Enforcement hereof is
intended solely for the benefit of each such Lessee and shall never inure to the
benefit of Borrower or any Person claiming through or under Borrower, other than
a Lessee who has not received such notice.  BORROWER SHALL HAVE NO RIGHT OR
CLAIM AGAINST ANY LESSEE FOR THE PAYMENT OF ANY RENTS AND REVENUES BY SUCH
LESSEE TO LENDER HEREUNDER.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 9
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
Section 4.4 Termination of Assignment.  Upon payment in full of the
Indebtedness, the delivery and recording of a release, satisfaction or discharge
of the Lien Instrument duly executed by Lender and a re-assignment of the Rents
and Revenues to Borrower, this Assignment shall terminate, become null and void
and shall be of no further force and effect without any further act or
instrument.
 
Section 4.5 Alternative Remedies.  To the extent the nature of the Assignment
Property is such that Lender enjoys remedial rights against such item of
Assignment Property pursuant to this Assignment and pursuant to security
interests or other liens or rights granted pursuant to other Loan Documents,
Lender shall be entitled to pursue any remedial claim against such item of
Assignment Property as Lender may elect and shall not be required to satisfy any
conditions specified in this Assignment if such alternative remedial procedure
does not also require the satisfaction of such conditions.
 
ARTICLE V

 
WARRANTIES, REPRESENTATIONS AND COVENANTS
 
Section 5.1 Warranties and Representations.  Borrower hereby warrants and
represents to Lender as of the date hereof and at all times during the term of
this Assignment as follows:
 
(a) No Default.  Borrower has duly and punctually performed, each and every
material term, covenant, condition and warranty of the Leases on Borrower's part
to be kept, observed and performed; no material default has occurred under the
terms or provisions of any of the Leases; and no event has occurred and is
continuing which, with the lapse of time or the giving of notice or both, would
constitute a default under the terms of any of the Leases.
 
(b) No Modification of Leases or Anticipation or Hypothecation of Rents and
Revenues.  Except as disclosed to Lender in the rent roll heretofore delivered
to Lender, the Leases are valid and unmodified, except as indicated herein, and
are in full force and effect; neither Borrower nor any predecessor lessor has
sold, assigned, transferred, mortgaged or pledged the Leases or assigned the
Rents and Revenues, whether now due or hereafter to become due; the Rents and
Revenues now due, or to become due, for any periods subsequent to the date
hereof have not been collected more than one (1) month in advance and that
payment thereof has not been anticipated more than one (1) month in advance,
waived or released, discounted, setoff or otherwise discharged or compromised;
neither Borrower nor any predecessor lessor has taken any actions or executed
any instruments which could prevent Lender from taking any actions or exercising
any rights or remedies under any of the terms and provisions of this Assignment
or which could limit Lender in taking or exercising any actions, rights or
remedies hereunder; and Borrower has not received any funds or deposits from any
Lessee for which credit has not already been made on account of accrued Rents
and Revenues.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 10
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
Section 5.2 Covenants.  Borrower hereby covenants and agrees with Lender as
follows:
 
(a) Performance.  Borrower shall observe, perform and discharge, duly and
punctually, each and every of the material obligations, terms, covenants,
conditions and covenants in the Loan Documents and of the Leases; and Borrower
shall give prompt notice to Lender of any failure on the part of Borrower to
observe, perform and discharge the same in all material respects.
 
(b) Anticipation or Hypothecation of Rents and Revenues.  Borrower shall neither
receive nor collect any Rents and Revenues from any present or future Lessee for
a period of more than one (1) month in advance (whether in cash or by evidence
of indebtedness); nor pledge, transfer, mortgage or otherwise encumber or assign
future payments of Rents and Revenues; nor waive, excuse, condone, discount,
setoff, compromise or in any manner release or discharge any Lessee under any
Lease of and from any obligations, covenants, conditions and agreements to be
kept, observed and performed by such Lessee, including the obligation to pay
Rents and Revenues thereunder, in the amount, manner and at the time and place
specified therein except in the ordinary course of business and as determined by
Borrower to be in its best interest; nor incur any indebtedness to any Lessee or
guarantor under any Lease Guaranty, for borrowed monies or otherwise, which
could ever be availed of as an offset against the Rents and Revenues.
 
(c) No Sublease or Assignment.  Borrower shall not consent to any subletting of
the Mortgaged Property or any part thereof, nor to any assignment of any Lease
by any Lessee thereunder, nor to any assignment or further subletting of any
sublease, except in the ordinary course of business and as determined by
Borrower to be in its best interest.
 
(d) Delivery of Leases; Further Acts and Assurances.  Until the Indebtedness and
the Obligations have been paid in full and discharged, Borrower will deliver to
Lender executed copies of all existing and future Leases when executed upon all
or any part of the Mortgaged Property and will transfer and assign future Rents
and Revenues upon the same terms and conditions as herein contained, and
Borrower hereby covenants and agrees to make, execute and deliver to Lender,
upon demand and at any time or times, any and all assignments and other
documents and instruments which Lender may deem advisable to carry out the true
purpose and intent of this Assignment.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 11
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
(e) Security Deposits.  Borrower shall hold all security deposits received
pursuant to the Leases in an account separate from any and all other funds as
Lender's Agent in accordance with all applicable law.  From and after the
occurrence and during the continuance of an Event of Default, and upon the
written demand by Lender, Borrower shall pay to Lender any and all security
deposits for which the lessor under the Leases shall be liable to the
Lessees.  Upon, but only to the extent of, receipt by Lender of such security
deposits, Lender shall be responsible for and liable to such Lessees with
respect to the security deposits.
 
(f) Not an Executory Contract.  Borrower agrees that, once entered, this
Assignment is not an executory contract under applicable law, and that Lender
owes no performance such that this Assignment would be executory.
 
ARTICLE VI

 
REMEDIES
 
Section 6.1 Remedies of Lender.
 
(a) Upon the occurrence and during the continuance of an Event of Default,
Borrower hereby agrees that the License and Borrower's relationship as Lender's
Agent shall automatically, and without further action of any kind or nature by
Lender, terminate, and that Lender may deliver a Rent Demand to Borrower or
deliver a Notice of Enforcement to Lessees.  Borrower agrees that any Rent
Demand sent by Lender may be sent to Borrower pursuant to the notice provisions
set forth in the Loan Agreement.  Borrower shall, within ten days after its
receipt of a Rent Demand, deliver to Lender such Rents and Revenues as are
described in the Rent Demand.  It shall never be necessary for Lender to
institute legal proceedings of any kind whatsoever to enforce any provision of
this Assignment.  After the termination of the License, all Rents and Revenues
collected by Lender shall be applied as provided for in Section 4.3 of this
Assignment.  Entering upon and taking possession of the Mortgaged Property,
collection of Rents and Revenues and the application thereof as aforesaid shall
not cure or waive any Event of Default or notice of default, if any, hereunder
nor invalidate any act done pursuant to such notice.  Failure or discontinuance
by Lender, at any time or from time to time, to collect said Rents and Revenues
shall not in any manner impair the subsequent enforcement by Lender, of the
right, power and authority herein conferred upon Lender.  Nothing contained
herein, nor the exercise of any right, power or authority herein granted to
Lender shall be or shall be construed to be, an affirmation by it of any
tenancy, lease or option, nor an assumption of liability under, nor the
subordination of, the lien or charge of the Lien Instrument, to any such
tenancy, lease, or option, nor an election of judicial relief, if any such
relief is requested or obtained as to Rents and Revenues, with respect to the
Mortgaged Property or any collateral given by Borrower to Lender.
 
(b) In addition, upon the occurrence and during the continuance of an Event of
Default, Lender, at its option, may (i) complete any construction on the
Mortgaged Property in such manner and form as Lender deems advisable; (ii)
exercise all rights and powers of Borrower, including the right to demand, sue
for, collect and receive all Rents and Revenues from the Mortgaged Property and
all sums payable under the Assignment Property; and (iii) require Borrower to
vacate and surrender possession of the Mortgaged Property to Lender and, in
default thereof, Borrower may be evicted by summary proceedings or otherwise in
accordance with Illinois law.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 12
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
Section 6.2 Other Remedies; Waiver.  Nothing contained in this Assignment and no
act done or omitted by Lender pursuant to the power and rights granted to Lender
hereunder shall be deemed to be a waiver by Lender of its rights and remedies
under the Loan Documents and this Assignment is made and accepted without
prejudice to any of the rights and remedies possessed by Lender under the terms
thereof.  The right of Lender to collect the Indebtedness and to enforce any
security therefor held by it may be exercised by Lender either prior to,
simultaneously with or subsequent to any action taken by it hereunder.  Borrower
hereby absolutely, unconditionally and irrevocably waives any and all rights to
assert any setoff, counterclaim or crossclaim of any nature whatsoever with
respect to the obligations of Borrower under this Assignment, or otherwise with
respect to the loan evidenced by the Note in any action or proceeding brought by
Lender to collect same, or any portion thereof or to enforce and realize upon
the liens and security interests created by any of the Loan Documents (provided,
however, that the foregoing shall not be deemed a waiver of Borrower's right to
assert any compulsory counterclaim if such counterclaim is compelled under local
law or rule of procedure, nor shall the foregoing be deemed a waiver of
Borrower's right to assert any claim which would constitute a defense, setoff,
counterclaim or crossclaim of any nature whatsoever against Lender in any
separate action or proceeding).
 
Section 6.3 Release of Security.  Lender may take or release any security for
the payment of the Indebtedness, may release any party primarily or secondarily
liable therefor and may apply any security held by Lender to the reduction or
satisfaction of the Indebtedness without prejudice to any of its rights under
this Assignment.
 
Section 6.4 Non-Waiver.  The exercise by Lender of the rights granted it in
Section 6.1 of this Assignment and the collection of the Rents and Revenues and
other sums payable in relation to the Assignment Property and the application
thereof as herein provided shall not be considered a waiver of any default by
Borrower under the Leases, this Assignment or the Loan Documents.  The failure
of Lender to insist upon strict performance of any term hereof shall not be
deemed to be a waiver of any term of this Assignment.  Borrower shall not be
relieved of Borrower's obligations hereunder by reason of (i) the failure of
Lender to comply with any request of Borrower or any other party to take any
action to enforce any of the provisions hereof or of the Loan Documents; (ii)
the release regardless of consideration, of the whole or any part of the
Mortgaged Property; or (iii) any agreement or stipulation by Lender extending
the time of payment or otherwise modifying or supplementing the terms of this
Assignment or any of the Loan Documents.  Lender may resort for the payment of
the Indebtedness to any security held by Lender in such order and manner as
Lender, in its reasonable discretion, may elect.  Lender may take any action to
recover the Indebtedness or any portion thereof or to enforce any covenant
hereof without prejudice to the right of Lender thereafter to enforce its rights
under this Assignment.  The rights of Lender under this Assignment shall be
separate, distinct and cumulative and none shall be given effect to the
exclusion of the others.  No act of Lender shall be construed as an election to
proceed under any one provision herein to the exclusion of any other provision.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 13
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
ARTICLE VII

 
FURTHER ASSURANCES/NO LIABILITY
 
Section 7.1 Further Assurances.  Borrower will, at the cost of Borrower and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, conveyances, assignments, notices of assignments, transfers
and assurances as Lender shall, from time to time, reasonably require for the
better assuring, conveying, assigning, transferring and confirming unto Lender
the property and rights hereby assigned or intended now or hereafter so to be,
or which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Assignment or for filing, registering or recording this Assignment
and, on demand, will execute and deliver and hereby authorizes Lender to execute
in the name of Borrower to the extent Lender may lawfully do so, one or more,
assignments, conveyances or transfers, to evidence more effectively the
assignments or other agreements herein contained on the part of Borrower.
 
Section 7.2 No Liability of Lender.  This Assignment shall not be construed to
be an assumption of, or to bind Lender to the performance of, any of the
covenants, conditions or provisions contained in any Lease or Lease Guaranty or
otherwise impose any obligation upon Lender.  Lender shall not be liable for any
loss sustained by Borrower resulting from Lender's failure to lease the
Mortgaged Property or any portion thereof, after an Event of Default or from any
other act or omission of Lender in managing the Mortgaged Property after an
Event of Default unless such loss is caused by the willful misconduct or gross
negligence of Lender.  This Assignment shall not operate to place any obligation
or liability for the control, care, management or repair of the Mortgaged
Property upon Lender, nor for the carrying out of any of the terms and
conditions of the Leases or any Lease Guaranties; nor shall it operate to make
Lender responsible or liable for any waste committed on the Mortgaged Property
by the tenants or any other parties or for any dangerous or defective condition
of the Mortgaged Property, including the presence of any Hazardous Substances,
or for any negligence in the management, upkeep, repair or control of the
Mortgaged Property resulting in loss or injury or death to any tenant, licensee,
employee or stranger.
 
Section 7.3 BORROWER'S INDEMNITIES.  EXCEPT TO THE EXTENT RESULTING FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER, IT’S DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS, BORROWER HEREBY AGREES TO INDEMNIFY AND HOLD LENDER AND ITS
AGENTS, REPRESENTATIVES AND EMPLOYEES FREE AND HARMLESS FROM AND AGAINST ANY AND
ALL LIABILITY, LOSS, COST, DAMAGE OR EXPENSE WHICH LENDER AND ITS AGENTS,
REPRESENTATIVES AND EMPLOYEES MAY INCUR UNDER OR BY REASON OF THIS ASSIGNMENT OR
IN RELATION TO THE ASSIGNMENT PROPERTY, OR FOR ANY ACTION TAKEN BY LENDER OR ITS
AGENTS, REPRESENTATIVES OR EMPLOYEES HEREUNDER, OR BY REASON OR IN DEFENSE OF
ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST LENDER
AND ITS AGENTS, REPRESENTATIVES AND EMPLOYEES ARISING OUT OF THE LEASES OR THE
LEASE GUARANTIES, INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, ANY CLAIM BY
ANY LESSEE OF CREDIT FOR RENTS AND REVENUES PAID TO AND RECEIVED BY BORROWER,
BUT NOT DELIVERED TO LENDER OR ITS AGENTS, REPRESENTATIVES OR EMPLOYEES, FOR ANY
PERIOD UNDER ANY LEASE MORE THAN ONE (1) MONTH IN ADVANCE OF THE DUE DATE
THEREOF.  IF LENDER OR ITS AGENTS, REPRESENTATIVES OR EMPLOYEES INCURS ANY SUCH
LIABILITY, LOSS, COST, DAMAGE OR EXPENSE, THE AMOUNT THEREOF, INCLUDING
REASONABLE ATTORNEYS' FEES, WITH INTEREST THEREON AT THE DEFAULT RATE SPECIFIED
IN THE NOTE, SHALL BE PAYABLE BY BORROWER TO LENDER IMMEDIATELY, WITHOUT DEMAND
AND SHALL BE SECURED BY ALL SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE
INDEBTEDNESS AND THE OBLIGATIONS, INCLUDING SPECIFICALLY, BUT WITHOUT
LIMITATION, THE LIEN AND SECURITY INTEREST OF THE LIEN INSTRUMENT; PROVIDED,
HOWEVER, THAT THE RENTS AND REVENUES ARE NOT AND SHALL NOT BE SECURITY FOR THE
LIABILITY OF BORROWER, IF ANY, UNDER THIS SECTION.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 14
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
Section 7.4 No Mortgagee in Possession.  In the absence of an order of court
pursuant to Illinois law, nothing herein contained shall be construed as
constituting Lender a "mortgagee in possession" in the absence of the taking of
actual possession of the Mortgaged Property by Lender.  In the exercise of the
powers herein granted Lender, no liability shall be asserted or enforced against
Lender, all such liability being expressly waived and released by Borrower.
 
ARTICLE VIII

 
APPLICABLE LAW
 
Section 8.1 CHOICE OF LAW.  THE LOAN DOCUMENTS (INCLUDING THIS ASSIGNMENT) SHALL
BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS FROM TIME TO TIME IN EFFECT EXCEPT TO THE EXTENT PREEMPTED BY
UNITED STATES FEDERAL LAW; PROVIDED, HOWEVER, IF THE LAND AND IMPROVEMENTS ARE
SITUATED IN A STATE OTHER THAN TEXAS, THE ASSIGNMENT, LIEN, SECURITY INTEREST
AND REMEDIAL RIGHTS PURSUANT TO THIS ASSIGNMENT AGAINST THE ASSIGNMENT PROPERTY
SHALL BE GOVERNED BY THE LAWS OF THE STATE WHERE THE LAND AND IMPROVEMENTS ARE
LOCATED.  BORROWER, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, HEREBY
IRREVOCABLY (I) SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS IN TEXAS; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION THAT IT MAY NOW OR IN THE FUTURE HAVE TO THE LAYING OF VENUE OF
ANY LITIGATION ARISING OUT OF OR IN CONNECTION WITH ANY LOAN DOCUMENT BROUGHT IN
THE DISTRICT COURT OF DALLAS COUNTY, TEXAS, OR IN THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT AND DIVISION THEREOF LOCATED IN DALLAS COUNTY, TEXAS,
(III) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING BROUGHT IN SUCH COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM; AND (IV) AGREES THAT ANY LEGAL PROCEEDING AGAINST LENDER
ARISING OUT OF OR IN CONNECTION WITH ANY OF THIS ASSIGNMENT MAY BE BROUGHT IN
ONE OF THE FOREGOING COURTS.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO
SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF LENDER
TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR WITH RESPECT TO ANY OF
BORROWER'S PROPERTY IN COURTS IN OTHER JURISDICTIONS.  THE SCOPE OF EACH OF THE
FOREGOING WAIVERS IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  THE WAIVERS IN THIS SECTION 8.1 ARE
IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THESE WAIVERS APPLY TO ANY FUTURE RENEWALS, AMENDMENTS, MODIFICATIONS, OR
REPLACEMENTS IN RESPECT OF THIS ASSIGNMENT.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 15
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
Section 8.2 Provisions Subject to Applicable Law.  All rights, powers and
remedies provided in this Assignment may be exercised only to the extent that
the exercise thereof does not violate any applicable provisions of law and are
intended to be limited to the extent necessary so that they will not render this
Assignment invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any applicable laws.
 
ARTICLE IX

 
MISCELLANEOUS PROVISIONS
 
Section 9.1 Duplicate Originals; Counterparts.  This Assignment may be executed
in any number of duplicate originals and each such duplicate original shall be
deemed to be an original.  This Assignment may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single assignment.  The failure of
any party hereto to execute this Assignment or any counterpart hereof, shall not
relieve the other signatories from their obligations hereunder.
 
Section 9.2 Notices.  All notices or other communications required or permitted
to be given pursuant to this Assignment shall be in writing and shall be
considered as properly given (i) if mailed by first class United States mail,
postage prepaid, registered or certified with return receipt requested; (ii) by
delivering same in person to the intended addressee; (iii) by delivery to a
reputable independent third party commercial delivery service for same day or
next day delivery and providing for evidence of receipt at the office of the
intended addressee; or (iv) by prepaid telegram, telex or telefacsimile.  Notice
so mailed shall be effective upon its deposit with the United States Postal
Service or any successor thereto; notice given by personal delivery shall be
effective only if and when received by the addressee; notice sent by such a
commercial delivery service shall be effective upon delivery to such commercial
delivery service; and notice given by other means shall be effective only if and
when received at the office or designated place or machine of the intended
addressee.  For purposes of notice, the addresses of the parties shall be as set
forth herein; provided, however, that either party shall have the right to
change its address for notice hereunder to any other location within the
continental United States by the giving of thirty (30) days' notice to the other
party in the manner set forth herein.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 16
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
Section 9.3 Joint and Several Liability.  If Borrower consists of more than one
Person, each shall be jointly and severally liable to perform the obligations of
Borrower under this Assignment.
 
Section 9.4 Headings, Etc.  The headings and captions of various paragraphs of
this Assignment are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
 
Section 9.5 Recitals.  The recital and introductory paragraphs of this
Assignment are a part hereof, form a basis for this Assignment, and shall be
considered prima facie evidence of the facts and documents referred to herein.
 
Section 9.6 Sole Discretion of Lender.  Wherever pursuant to this Assignment (i)
Lender exercises any right given to it to approve or disapprove; (ii) any
arrangement or term is to be satisfactory to Lender; or (iii) any other decision
or determination is to be made by Lender, the decision of Lender to approve or
disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Lender, shall be
in the sole discretion of Lender, except as may be otherwise expressly and
specifically provided herein.
 
Section 9.7 Costs and Expenses of Borrower.  Wherever pursuant to this
Assignment it is provided that Borrower pay any costs and expenses, such costs
and expenses shall include only those reasonable costs and expenses and
reasonable legal fees and disbursements of Lender, whether with respect to
retained firms, the reimbursement of the expenses for in-house staff or
otherwise.
 
Section 9.8 Survival of Obligations.  Each and all of the provisions of this
Assignment shall survive the execution and delivery of this Assignment and the
consummation of the loan evidenced by the Note and shall continue in full force
and effect until the termination of this Assignment; provided, however, that
nothing contained in this Section shall limit the obligations of Borrower as
otherwise set forth herein.
 
Section 9.9 Recording and Filing.  Borrower will cause this Assignment
(requested by Lender) and all amendments and supplements thereto and
substitutions therefor to be recorded, filed, re-recorded and refiled in such
manner and in such places as Lender shall reasonably request, and will pay all
such recording, filing, re-recording and refiling taxes, fees and other charges.
 
Section 9.10 ENTIRE AGREEMENT; AMENDMENT.  THIS ASSIGNMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.  THIS
ASSIGNMENT MAY ONLY BE AMENDED OR WAIVED BY AN INSTRUMENT IN WRITING SIGNED BY
THE PARTIES HERETO.
 
 
ASSIGNMENT OF RENTS AND REVENUES - Page 17
641931; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
Section 9.11 WAIVER OF TRIAL BY JURY.  BORROWER, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FOREGOES THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY RELATING TO THIS ASSIGNMENT
OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
 
Section 9.12 Successors and Assigns.  The terms and provisions hereof shall
inure to the benefit of Lender and any subsequent holder of the Note and shall
be binding upon Borrower, its heirs, executors, administrators, successors and
assigns and any subsequent owner of the Mortgaged Property.
 
[SIGNATURE PAGE FOLLOWS]

ASSIGNMENT OF RENTS AND REVENUES - Page 18
641931; Miami-Dade County, Florida
 
 

--------------------------------------------------------------------------------

 

EXECUTED to be effective as of the date first written above.
 

 
BORROWER:
 
TOTB North, LLC, a Florida limited liability company
 
 
By:  _________________________________
        William C. Owens, President
 

STATE OF _______________          §
                                                            §
COUNTY OF _____________          §
 
 
THE FOREGOING INSTRUMENT was acknowledged before me, the undersigned authority,
this ____ day of ____________, 2014 by William C. Owens, as President of TOTB
North, LLC, a Florida limited liability company, on behalf of the company.  He
is personally known to me or has produced ________________________ as
identification.
 
 
[S E A
L]                                                                              
_______________________________                                                           
                                                                                              
Notary Public, State
of _____________                                                                         
 
 
My Commission Expires:
 
                                                                                              _______________________________
______________________                                                  Printed
Name of Notary Public
 
 


 
 

ASSIGNMENT OF RENTS AND REVENUES – Signature Page
641931; Miami-Dade County, Florida
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Legal Description of Land
 
Street Address: 7525 East Treasure Drive, North Bay Village, Florida
 


 
[The form of Legal Description of Land follows this cover page.]









EXHIBIT A, Legal Description of Land– Cover Page
641931; Miami-Dade County, Florida
 
 

--------------------------------------------------------------------------------

 
